DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 Nov, 2020 has been entered.
 
Election/Restrictions
Applicants elected group I (a method of improving solubility) and insulin conjugated to IgG Fc via PEG without traverse in the reply filed on 26 April, 2018.

Claims Status
Claims 1-5, 7-9, 11, and 13-20 are pending.
Claim 1 has been amended.
Claims 16-20 are new.
Claims 3, 7, 9, 14, and 15-17 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 2, 4, 5, 8, 11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 20130028918) is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 2, 4, 5, 8, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8-10,  of copending Application No. 14/415,206 is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 2, 4, 5, 8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 17-22 of copending Application No. 14/383,820 is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 4, 5, 8, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-8 of U.S. Patent No. 9,801,950 is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 4, 5, 8, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6,  and 8-12 of U.S. Patent No. 9,833,516 is hereby withdrawn due to amendment.

The rejection of claims 1, 8, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,724,420.is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 4, 5, 8, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 11, 12, and 14 of copending US patent 10,487,128 is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 2, 4, 5, 8, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 78, and 80-84 of copending Application No. 15/025,127 is hereby withdrawn due to amendment.



The rejection of claims 1, 2, 4, 5, 8, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 32, 34, 48, and 51 of copending US patent 10,279,041 is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 4, 5, 8, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-8 of copending US patent 10,441,665 is hereby withdrawn due to amendment.

The rejections of claims 1, 2, 4, 5, 8, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over applications 15/965,686, US 10,550,168, US 10,493,132, 15/762,665, 15/762,661, US 10,363,320, 15/551,489, US 10,188,703, US 9,981,017, US 9,901,621, 14/904,543 (US 20160152684), US 10,071,171, 14/356,054 (US 20140296475), US 9,750,820, US 10,272,159, US 9,731,031, US 10,251,957, US 9,669,105, US 9,061,072, US 10,071,166, US 9,186,415, US 9,421,244, US 9,492,507, US 9,867,777, US 8,829,163, US 9,636,420, US 8,263,084, US 9,504,757, US 9,789,202, US 9,597,378, US 9,072,794, 14/383,334 (US 20150299247), US 7,737,260, 16/066,877, US 10,400,020, 16/041,263, 16/057,454, 16/073,598, 16/082,737, 16/233,890 (US 20190119347), 16/471,315, 16/466,500, 16/495,884, 16/356,319 (US 20190269779), 16/206,365 (US 20190083579), 16/263,469 (US 20190153060), 16/506,717, 16/351,338 (US 20190269787), 16/665,457, and 16/634,677 are hereby withdrawn due to amendment.

Examiner’s Note
	While the claim has been withdrawn, and not fully examined, claims 16 and 17 contain new matter.  The portion of the specification that applicants point to for chromatographic purification is for intermediates only.  In 

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 1, 2, 4, 5, 8, 11, 13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and claims dependent on it, has limitations on “the” conjugation process.  However, there are two conjugations:  reaction of the non-peptidyl polymer with the immunoglobulin Fc fragment, and reaction of the non-peptidyl polymer with the physiologically active protein or peptide.  It is not clear from the claim language if these limitations refer to a specific one of these two conjugations, either of the conjugations, or are required for both conjugations.

second rejection
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 requires that the organic solvent is present in an amount of 10-60%.  However, it is not clear if this is percentage by weight, volume, moles, or some other basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, 11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20130028918, published 31 Jan, 2013, previously cited) in view of Gegg et al (US 20090252703, cited by applicants).

Song et al teaches linking insulin with an immunoglobulin Fc region via a non-peptidyl polymer (paragraph 16) and describes the reactive groups “at both ends” (paragraphs 49 and 50), indicating a polymer having two 
The difference between this reference and the instant claims is that the conjugations are not conducted in an organic solvent.
Gegg et al teaches alcohol cosolvents to increase PEGylation yield (title).  This allows for more rapid reaction, and more complete yield (paragraph 16) with reductive amidation (paragraph 17), the same method used by Song et al.  Insulin is one of the polypeptides specifically pointed out as useful in this method (claim 6).  An example was given of the method, using methanol, ethanol, isopropanol, and trifluoroethanol, at either 25% or 50% by volume (paragraph 170.  Purification was presumably done the same way as the control reaction, by cation exchange chromatography (paragraph 167).  The same procedure was run for a less soluble polypeptide (paragraph 172).  In all cases, this lead to an increase in yield, which was more pronounced for the less soluble polypeptide (paragraph 172).  Optimization of the solvent ratios was conducted (paragraph 174).
Therefore, it would be obvious to use the method of Gegg et al to generate the construct of Song et al, as the method gave higher yields than the aqueous method used by Song et al.  As Gegg et al use the exact same reaction (reductive amidation) and explicitly mention that the process is suitable for insulin, an artisan in this field would attempt this process with a reasonable expectation of success.
Song et al discuss reaction of a PEG dialdehyde with an antibody Fc fragment on one side and insulin on the other, with separation after the reaction.  Gegg et al discuss the advantages of using alcohol in the reaction solvent.  While none of the references discuss the solubility, or the solution it should be tested in, this is the same compound, so will inherently have the same properties.  Thus, the combination of references render obvious claims 1, 8, 11, and 13.
Song et al discuss IgG Fc regions, rendering obvious claim 2.
Song et al discuss hybrid Fc regions, rendering obvious claim 3.

Song et al discuss aglycosylated IgG Fc fragments and mention that IgG4 is preferred, rendering obvious claim 5.
Gegg et al gives examples of 25% and 50% alcohol by volume, and discuss optimizing the ratio, rendering obvious claim 18.
Gegg et al use methanol, ethanol, and isopropanol, rendering obvious claim 19 and 20. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection

Competing claim 1 describes a formulation comprising an insulin attached to an immunoglobulin Fc region.  While the competing claims do not discuss attaching the two together, this must have been accomplished at some time to generate these compounds.  Competing claims 5, 7, and 8 specify the immunoglobulin Fc regions down to a dimer or mulitimer of aglycosylated human IgG4.  Competing claims 9 and 10 specify that the attachment is via a non-peptidyl polymer, specifically, PEG.
The difference between the competing claims and the instant claims is that the competing claims do not specify the reaction conditions.
The teachings of Gegg et al were given above, and will not be repeated here.

second rejection
Claims 1, 2, 4, 5, 8, 11, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-13 of US 10,064,951 (reference application) in view of Gegg et al (US 20090252703, cited by applicants).
Competing claim 1 describes a formulation comprising human growth hormone attached to an immunoglobulin Fc region.  While the competing claims do not discuss attaching the two together, this must have been accomplished at some time to generate these compounds.  Competing claims 6, 9, and 10 specify the immunoglobulin Fc regions down to an aglycosylated human IgG4, rendering obvious instant claims 2, and 5.  Competing claim 8 specifies dimers or multimers of the Fc region .  Competing claims 11-13 specify that the attachment is via a non-peptidyl polymer, specifically, PEG.
The difference between the competing claims and the instant claims is that the competing claims do not specify the reaction conditions.
The teachings of Gegg et al were given above, and will not be repeated here.

additional rejections

The teachings of the competing claims are similar to the previous ODP rejections, and the logic of the rejection is the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRED H REYNOLDS/Primary Examiner, Art Unit 1658